Citation Nr: 0733501	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial disability rating for 
residuals of fracture of the left medial malleolus, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1994 to March 
1995, and from January to September 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a regional office 
(RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's left ankle disability is manifested by marked 
limited motion, and complaints of pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of fracture of the left medial malleolus have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5271 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In January 2004, prior to adjudication of the claim, VA sent 
a letter informing the veteran of what information and 
evidence was necessary to substantiate his claim and of what 
evidence the VA would obtain and what evidence the claimant 
was expected to provide.  The letter, in essence, told him to 
send any relevant evidence to the VA.  

The veteran was not afforded notice according to Dingess v. 
Nicholson, supra.  19 Vet. App. 473, 484 (2006).  However, in 
this case that deficiency is relevant only as to notice of 
the effective date.  Since the claim is being denied, the 
issue of effective date does not arise, and there is no 
prejudice to the veteran by reason of the failure to provide 
Dingess notice.  

The veteran's representative has raised the issue that the RO 
initially rated the veteran's disability under the wrong DCs.  
However, the RO corrected that error in an SSOC issued in 
July 2005 prior to the veteran's certification of his appeal 
to the Board, and offered the veteran an additional 60 days 
to submit evidence.  Therefore, the veteran was given an 
opportunity to submit all the evidence relevant to his claim.     

In conclusion, the Board finds that the purpose behind the 
duty to notify and assist requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  He has 
been afforded VA examination and VA outpatient treatment 
records were obtained.  It is, therefore, the Board's 
conclusion that the VA has complied with the requirements of 
the VCAA and that no further action is necessary. 

Thus, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  The Applicable Law

Disability ratings are based, as far as practicable, upon the 
average impairments of earning capacity in civil occupation 
resulting from specific service-connected diseases, injuries, 
or combination of injuries.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  A disabled veteran's symptomatology is compared 
against the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 C.F.R. §§ 4.1, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Under DC 5271, moderate limitation of motion of the ankle is 
rated 10 percent disabling.  Marked limitation of motion of 
the ankle is rated 20 percent disabling.  38 C.F.R. § 4.71a, 
DC 5271.  As there is no regulatory definition of marked or 
moderate limitation of motion, the Board must apply the terms 
in a manner that accurately reflects the elements of 
disability present.  38 C.F.R. § 4.2.  Normal range of motion 
of the ankle is 45 degrees of plantar flexion and 20 degrees 
of dorsiflexion.  38 C.F.R. § 4.71, Plate II.

DCs predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40. 

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be granted.  3.321(b).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

III.  Factual Background and Analysis

The veteran was granted service connection for residuals of 
fracture of the left medial malleolus in January 1997, and a 
noncompensable rating was assigned.  By rating decision in 
September 2000, an increased evaluation of 20 percent was 
assigned effective March 2000.  In January 2004, he sent a 
statement about his experiencing more pronounced pain in his 
left ankle, and said that it was getting more difficult to 
stand for long periods of time or to walk, and that when he 
walked he could occasionally hear a clicking sound coming 
from his ankle.  In his substantive appeal, he stated that 
his ankle forced him to take breaks at work so he had to sit 
down, which might cause him problems with his boss.  He added 
that his ankle had negatively affected his social activities.

On VA examination in February 2004 the veteran related that 
he hurt occasionally, but not every day, and that he had no 
difficulty with routine activities.  The examiner noted 
complaints of increased pain with repetitive use, occasional 
"popping" sounds when the veteran walked, and an occasional 
need to sit down during work.  The veteran did not experience 
flare-ups.  The examiner found tenderness at the ankle, but 
there was no swelling.  The veteran's gait was within normal 
limits.  Manual muscle strength was 5/5.  The range of motion 
of the ankle was 10 degrees for dorsiflexion, 30 for plantar 
flexion, 15 for inversion, and 20 for eversion.  There was a 
slight complaint of pain at the terminal degrees.  The 
examiner concluded that with respect to DeLuca factors, 
functional impairment was moderate.  X-rays showed plantar 
and bursal calcaneal spurs and a large ossicle beneath the 
medial malleolus consistent with an old fracture.  There was 
no evidence of arthritis.  

Outpatient treatment reports from a VA medical center 
indicate that the veteran complained of increased pain and 
morning swelling in the left ankle in February 2005.  
Examination showed decreased external rotation and no 
swelling.  He was then fitted with an ankle brace.  X-rays 
taken in February 2005 reflected plantar and posterior 
calcaneal spurs, a small accessory ossicle or nonunited 
apophysis at the medial malleolus, and a small spur on the 
medial surface of the medial malleolus; the ankle joint was 
noted to be unremarkable.  

The veteran submitted a note dated June 2005 from his private 
physician, who stated that the veteran was able to plantar 
flex his left ankle 10-15 degrees, and dorsiflex 5 degrees.  

The Board notes that the veteran's left ankle disability is 
currently rated as 20 percent disabling under DC 5271, 
reflecting marked limitation of motion.  A 20 percent rating 
is the maximum rating available under DC 5271.  In such an 
instance, where the appellant is already receiving the 
maximum disability rating for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is not required.  See DeLuca at 205-206 (the 
examiner should report any increased pain and difficulty or 
limitations due to repetitive motions of the ankle); Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (where the claimant is 
already receiving maximum rating supported by adequate 
pathology, functional loss due to pain according to DeLuca 
need not be considered).  Nonetheless, the examination report 
reflects the examiner's consideration of pain according to 
the DeLuca guidelines.  The examiner said that the DeLuca 
impairment was only moderate.  See DeLuca.

The Board has considered the veteran's complaints of 
increased pain, of a popping sound when he walked, of 
limitation in his social activities, and of concerns about 
his need to sit down occasionally at work.  However, the 
evidence, including the private doctor's report and X-ray 
studies, does not support a finding of malunion or ankylosis 
of the ankle joint, and therefore, a higher evaluation is not 
warranted under DC 5270 (ankylosis of the ankle), 5272 
(ankyosis of the subastragalar or tarsal joint) or 5273 
(malunion of the os calcis or astragalus).  Therefore, the 
veteran is appropriately rated under DC 5271 (limited motion 
of ankle).  Under DC 5271, as noted above, the maximum 
allowed rating is 20 percent.   

The veteran's representative has argued for extraschedular 
consideration under 3.321(b).  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).  There is no evidence of 
hospitalization, and, again, no evidence nor allegations of 
interference with employment that rises to the level of 
"marked."  The VA examination relates that the veteran 
occasionally has to sit down on the job due to pain, and he 
has no difficulty with activities of daily living.  
Therefore, no extraschedular consideration is warranted.

In light of the above analysis, the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 C.F.R. § 3.102.    


ORDER

An increased rating for residuals of fracture of the left 
medial malleolus is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


